Case: 19-13787   Date Filed: 03/27/2020   Page: 1 of 4



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-13787
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:11-cr-00006-HLM-WEJ-1



RANDALL SCOTT ANDERSON,

                                                         Petitioner-Appellant,

                                 versus

UNITED STATES OF AMERICA,

                                                        Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (March 27, 2020)

Before BRANCH, GRANT, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 19-13787    Date Filed: 03/27/2020    Page: 2 of 4



      Randall Anderson, a pro se federal prisoner, appeals from the denial of his

post-judgment motion for judicial notice, which challenged the credentials of the

prosecutors involved in his conviction.

      We review de novo whether the district court had subject-matter jurisdiction.

Zakrzewski v. McDonough, 490 F.3d 1264, 1267 (11th Cir. 2007). And we review

de novo whether a 28 U.S.C. § 2255 motion is successive such that a district court

lacks jurisdiction to consider it without prior authorization. Boyd v. United States,

754 F.3d 1298, 1301 (11th Cir. 2014).

      A federal prisoner who has previously filed a § 2255 motion in federal court

must obtain authorization from this Court before filing a “second or successive”

collateral attack on the same conviction. 28 U.S.C. §§ 2244(b)(3)(A), 2255(h)(1).

Without authorization, the district court lacks jurisdiction to consider a successive

§ 2255 motion and must dismiss the claims presented. Id. § 2244(b)(4); In re

Bradford, 830 F.3d 1273, 1276 (11th Cir. 2016). A § 2255 motion is “second or

successive” if the defendant previously filed a § 2255 motion and that motion was

denied on the merits. See Farris v. United States, 333 F.3d 1211, 1216 (11th Cir.

2003). We look beyond the label of a prisoner’s filing to determine if he is, in

substance, seeking relief under § 2255. See, e.g., id. (construing a federal

prisoner’s Rule 60(b) motion as a successive § 2255 motion). The district court




                                          2
              Case: 19-13787     Date Filed: 03/27/2020   Page: 3 of 4



does not err in construing a motion as a successive § 2255 motion where a prisoner

moves to vacate his sentence after having previously filed a § 2255 motion. Id.

      Here, Anderson has filed a previous § 2255 motion to vacate his four claims.

The district court denied this motion. This Court granted Anderson a Certificate of

Appealability and affirmed that denial.

      Anderson then filed a motion for judicial notice, arguing that the prosecutors

in his case were not properly appointed officers of the United States. The district

court denied this motion, concluding that it was an attack on the merits of

conviction, and was therefore a successive § 2255 motion. The court held that it

did not have jurisdiction to consider the motion unless Anderson obtained

permission from this Court to file a successive motion. Subsequently, Anderson

filed a second motion for judicial notice, in which he argued that his indictment

was invalid because his prosecutors were not duly appointed. The district court

denied this motion as well, construing it as a successive § 2255 motion filed

without permission from this Court.

      The district court did not err in construing Anderson’s motion as a

successive § 2255 motion because he sought to vacate his conviction and sentence

after having previously filed a § 2255 motion that was denied with prejudice. See

Farris, 333 F.3d at 1216. Anderson’s motion sought to have his conviction and

sentence vacated by requesting that the district court dismiss his indictment with


                                          3
                      Case: 19-13787           Date Filed: 03/27/2020           Page: 4 of 4



prejudice. His motion was therefore properly characterized as brought under §

2255. As a successive § 2255 motion, it could not have been filed without

permission from this Court, which Anderson did not receive. The district court

was therefore without subject matter jurisdiction to consider the motion.

           In addition, Anderson has abandoned any challenge to the district court’s

conclusion that the motion below was a successive § 2255 motion because he does

not raise such a challenge in his briefing on appeal.

           AFFIRMED.1




1
    We also deny Anderson’s motion requesting that the government file a response brief.

                                                          4